                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

OHIO A. PHILIP RANDOLPH INSTITUTE,                        Case No. 1:18-cv-357
et al.,
                                                          Judge Timothy S. Black
       Plaintiffs,                                        Judge Karen Nelson Moore
                                                          Judge Michael H. Watson
v.

LARRY HOUSEHOLDER, Speaker of the
Ohio House of Representatives, et al.,

       Defendants.

                     ORDER ESTABLISHING TIME LIMITS FOR TRIAL

       This case is before the Court regarding the parties’ cross-proposals for allocation

of time at trial (Docs. 228 & 231).

       Since day one of this litigation, the parties have represented that this case would

take two weeks (10 days; 60 hours) to try. The Court has expressed its inclination from

the beginning to impose time limits on both sides in order to accomplish that timetable.

       Plaintiffs first expressed concern at the Final Pretrial Conference that they would

need more time than five days to present their case. Plaintiffs therefore proposed

splitting the total trial time of 60 hours, with Plaintiffs permitted 60% of the time

available and Defendants/Intervenors being accorded 40% of the available trial time.

Defendants/ Intervenors object strenuously to a 60%/40% split of trial time. The Court

has therefore required the parties to identify their witnesses and to propose time limits for

direct examination and cross examination of all witnesses. See Docs. 228 & 231.
       Plaintiffs now represent that they can accommodate a timetable that affords them

2,080 minutes, or c. 35 hours, to conduct their portions of trial. Defendants/Intervenors

object to being left with only 1,480 minutes of time. Defendants/Intervenors indicate that

they require 900 minutes for direct examination and 840 minutes for cross-examination,

i.e., a total of c. 29 hours of trial time. They request, however, that the trial time be split

evenly between Plaintiffs and Defendants/Intervenors.

       To resolve the dilemma presented, the Court has agreed to make the three Panel

Judges available for two additional days of trial, to wit: Monday, March 18, and

Tuesday, March 19. This resolution permits Plaintiffs their 2,080 minutes, i.e., 35 hours,

and the Court grants Defendants/Intervenors the equal amount of time of 35 hours. With

12 six-hour trial days (70 hours), the case can be completed by March 19, 2019.

       Accordingly, given the Court’s authority and discretion to establish reasonable

time constraints in a civil trial,1 the Court hereby ORDERS that (1) Plaintiffs and

(2) Defendants/Intervenors shall both have 35 hours of time to present their direct and

cross examinations. The parties are bound only by their 35 hour maximum: if a party

spends more time with a witness than as anticipated in its filing (Docs. 228 & 231), then

that party will have to spend less time than anticipated with other witnesses.

       Trial shall commence on March 4, 2019 at 9:00 a.m. and shall conclude no later

than Tuesday, March 19, 2019 at 5:00 p.m.



1
 See, e.g., Ma v. Am. Elec. Power, Inc., 647 F. App’x 641, 645 (6th Cir. 2016); Trepel v.
Roadway Express, Inc., 40 F. App’x 104, 107-08 (6th Cir. 2002); Sutkiewicz v. Monroe County
Sheriff, 110 F.3d 352, 361 (6th Cir. 1997).

                                               2
      IT IS SO ORDERED.

Date: February 26, 2019       s/ Timothy S. Black
                              TIMOTHY S. BLACK
                              United States District Judge

                              s/ Karen Nelson Moore
                              KAREN NELSON MOORE
                              United States Circuit Judge

                              s/ Michael H. Watson
                              MICHAEL H. WATSON
                              United States District Judge




                          3
